Citation Nr: 0947964	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-37 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Army 
from February 1972 to February 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October 2007 and April 2009 rating 
decisions by the Nashville, Tennessee, Regional Office (RO) 
of the United States Department of Veterans Affairs (VA).  
The October 2007 decision denied service connection for a low 
back disability, while the April 2009 decision denied an 
increased evaluation for bilateral hearing loss.

The Veteran had additionally perfected appeals on the issues 
of entitlement to an increased evaluation for tinnitus, and 
entitlement to separate 20 percent evaluations for hearing 
loss of each ear.  However, he withdrew these claims at the 
November 2009 hearing held before the undersigned at the RO.  
A transcript of the hearing is now associated with the claims 
file.

At that hearing, the Veteran discussed manifestations of an 
unspecified ear disability, to include dizziness and 
headaches.  He specifically requested scheduling an ENT 
examination.  As this constitutes a claim of service 
connection for additional disabilities, separate from hearing 
loss, the matter is referred to the Ro for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Remand is required to comply with VA's duty to assist the 
Veteran in substantiating his claims for benefits.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Lumbar Spine Disability

At the Veteran's November 2009 Board hearing, he stated that 
there were additional medical records of low back treatment 
which had not been associated with his claims file.  The 
Veteran reported that he had been treated at the VA Medical 
Center (VAMC) in Memphis in 1975, immediately after service.  
He also stated that he was treated more recently at the 
Regional Medical Center at Memphis, or "The Med."  He 
thought that treatment began around 1999, but it may have 
been earlier.  Finally, the Veteran indicated that he had 
sought treatment in service, but this was not reflected in 
his service records.

A review of the claims file reveals that no further 
development is required or warranted for either VAMC Memphis 
records from 1975, or for additional service treatment 
records.  VAMC Memphis certified in September 2008 
correspondence that there was no record of treatment for the 
Veteran in 1975.  The sole entry in VAMC Memphis record shows 
that the Veteran was "rejected 11/24/75."  No follow-up 
development is required.

With regard to service treatment records, the National 
Personnel Records Center (NPRC) stated that it mailed the 
requested records in response to the RO's request for 
"complete medical/dental records."  There is no basis upon 
which to presume that NPRC failed to supply any record in its 
possession.  Moreover, no additional source of service 
treatment records is available.  The Veteran has alleged no 
in-patient hospital treatment during service, records of 
which could be separately requested from NPRC.  Copies of 
such clinical records are maintained as the hospitals 
records, apart from the Veteran's service record.  No 
additional development for service treatment records is 
warranted.

However, reasonable efforts to obtain the potentially 
relevant treatment records from The Med must be undertaken.  
These newly identified records include treatment for a low 
back disability, and may include findings or commentary on 
the etiology of such.  They may also contain information 
regarding the continuity of symptoms since service.

II.  Bilateral Hearing Loss

The most recent audiometric examination of record was 
performed in March 2009.  The Veteran has alleged that his 
hearing loss disability has worsened since that time.  An 
examination is required to obtain updated findings.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Contact the Veteran and request a VA 
Form 21-4142, Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs, for The Medical Center 
at Memphis.

Upon receipt of a properly executed 
release, take appropriate steps to obtain 
complete treatment records from The Med.  
In the alternative, inform the Veteran 
that he may obtain and submit the records 
personally.

2.  Obtain updated VA treatment records 
from VAMC Memphis and all associated 
clinics, as well as any other VA facility 
identified by the Veteran or in the 
record.

3.  Schedule the Veteran for a VA 
audiology examination.  The examiner must 
provide complete audiometric test results, 
and should describe the extent of the 
Veteran's current hearing loss disability.

4.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an SSOC and 
provide the Veteran and his representative 
an appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

